1
2
3
                                                                          JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   ALBERT V. A.,                                   Case No. 2:18-cv-06285-KES
12                          Plaintiff,
                                                              JUDGMENT
13             v.
14   ANDREW M. SAUL, Commissioner
     of Social Security,1
15
                            Defendant.
16
17
18         IT IS HEREBY ADJUDGED that, for the reasons set forth in the
19   Memorandum Opinion and Order, the decision of the Commissioner of the Social
20   Security Administration is affirmed and this action is dismissed with prejudice.
21
22   DATED: July 5, 2019
23                                          ____________________________________
                                            KAREN E. SCOTT
24                                          United States Magistrate Judge
25
26         1
              Mr. Saul was sworn in as Commissioner of Social Security in June 2019. See
27   https://blog.ssa.gov/social-security-welcomes-its-new-commissioner/. Accordingly,
     he is substituted for Ms. Berryhill pursuant to Federal Rule of Civil Procedure 25(d).
28
